DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant amended claims 1-5, 8-12 and 16-20.
Status of claims:
Claims 1-20 are pending in this office action.
Applicant’s arguments with respect to claim(s) 1-18  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 6-12 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 108228305A (hereinafter D1) in view of  Hu et al. (US20170147323) (hereinafter Hu).
Per claim 1, D1 discloses an information processing method, comprising: generating a download
instruction, in response to detecting a third party application receives an information display instruction
(paragraph 0097, i.e., Fig 5, i.e. acquire an application identifier and a page identifier of the target display
page when the display instruction of the application page is detected); transmitting the download
instruction to a platform, for prompting the platform to download a configuration file
according to the download instruction, wherein the platform is configured to render information
of any third party application (paragraph 0100, i.e. send the application identifier and the page identifier to the configuration server, and receive a first sub-profile file returned by the configuration server according to the application identifier and the page identifier) ; and obtaining target information by analyzing the display parameters, and displaying the target information in the third party application (paragraph 0106, i.e. generating unit 404 parses the global configuration information in the sub-profile by loading and running a JavaScript script language file, converts the parsed display element into a native-based view, and dynamically renders the native view to the page, thereby obtaining The target displays the native page corresponding to the page and displays the native page) but fails to explicitly disclose  controlling a rendering engine in the fast application platform to render and parse the configuration file and generate display parameters comprising arrangement rules of each display element.
	In an analogous field of endeavor, Hu discloses controlling a rendering engine in the fast application platform to render and parse the configuration file and generate display parameters comprising arrangement rules of each display element(paragraph 0045 and 0046, i.e. the service modules standardize the video data based on the defined data structures, and return the standardized data to the iOS terminal, after receiving the standardized data, the iOS terminal performs subsequent processing such as output to display, also  the iOS terminal sends the video data request to the server, and then the data is acquired and is returned to the JavaScript service modules for standardizing processing rather than the JavaScript service modules directly requesting the data from the server, examiner interprets that Javasript is a rendering engine and the fast application platform is SDK , the JavaScript file of the SDK of the iOS terminal)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have incorporated the teachings of Thang into D1, where D1
provides a method that includes: when a display instruction of an application page is detected, acquiring
an application identifier and a page identifier of a target display page and Hu provides upgrading applications of smart terminals, and in particular to a method and electronic device for upgrading a software development kit (SDK) of an application in order for a better quality of service and more efficiency by automatically upgrading the SDK of the application, so as to make the upgrading of the SDK convenient and fast, see Hu , paragraphs 0004, 0005 and 0010.
	Per claim 2, refer to the same rationale as explained in claim 1.
Per claim 6, the combination discloses the information processing method according to claim 2, wherein D1 discloses the preset script file is used as a rendering engine (paragraph 0058, i.e. the global configuration information in the sub-profile is parsed by the loaded and running JavaScript script language file[ similar to rendered engine], and the parsed display element is converted into a native-based), to be dedicated to any information of any third party application, for prompting the any third party application without an individual rendering engine (paragraph 0060, i.e. Further, since the native page of the application can be quickly opened without installing the application, the user can perform an initial experience on the application)
Per claim 7,the combination discloses the information processing method according to claim 2, wherein D1 discloses  the preset script file is a JavaScript script language framework (paragraph 0058, i.e. Javascript).
Per claim 8, the combination discloses the information processing method according to claim 1, wherein D1 discloses  the transmitting the download instruction to a processing platform, for prompting the processing platform to download a configuration file according to the download instruction, comprises: transmitting the download instruction to the processing platform, wherein the download instruction carries an identifier of the target information (paragraphs 0127 and 0128, i.e. after parsing the first sub-profile by the script file, generating a native page corresponding to the target display page, and displaying the native page, the processor 501 may further perform the following steps, obtaining a page identifier of the linked page corresponding to the target display page); and controlling the processing platform to send the download instruction to a configuration server (paragraph 0129, i.e. sending the page identifier of the link page to the configuration server) and receive the configuration file returned by the configuration server according to the identifier of the target information (paragraph 0129, i.e. receiving the second sub-profile returned by the configuration server according to the page identifier of the link page) .
Per claim 9, the combination discloses the information processing method according to claim 1, wherein D1 discloses the configuration file comprises: a template, a function code and a display style of display information see paragraph 0041, i.e. the global configuration information indicates which frame 
elements the native page is composed of, such as configuring the background color of the application page, configuring the navigation bar style, configuring the default title, and the like).
Per claim 10, refer to the same rationale as explained in claim 9( examiner interprets widget as a native page, which may include background color and/ or navigation bar style which allows personal view of an application
Per claim 11, refer to the same rationale as explained in claim 1(see D1,  paragraph 0121, for a processor and non transitory memory).
Per claim 12, refer to the same rationale as explained in claim 2(see D1, paragraph 0121, for a
processor and non transitory memory).
	Per claim 16, refer to the same rationale as explained in claim 6
Per claim 17, refer to the same rationale as explained in claim 8(see D1, paragraph 0121, for a
processor and non transitory memory).
Per claim 18, refer to the same rationale as explained in claim 9(see D1, paragraph 0121, for a
processor and non transitory memory).
Per claim 19, refer to the same rationale as explained in claim 10(see D1,  paragraph 0121, for a
processor and non transitory memory).
Per claim 20, refer to the same rationale as explained in claim 1(see D1,  paragraph 0121, for a non transitory memory).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 and HU as applied to claim2 above, and further in view of Thangarathnam et al. (US20190179606) (hereinafter Thang).

Per claim 3, the combination of D1 and Hu discloses the information processing method according to claim 2, wherein D1 discloses controlling the preset script file to parse the configuration file and generate the display parameters corresponding to the configuration file comprises: controlling the preset script file to parse global configuration information of the configuration file( paragraph 0058, i.e. the global configuration information in the sub-profile is parsed by the loaded and running JavaScript script language file, and the parsed display element is converted into a native-based view, and the native view is dynamically rendered, thereby obtaining the target display page correspondingly) but both D1 and Hu fails to disclose generate information of a node object-tree corresponding to the global configuration information; and determining the information of the node object-tree as the display parameters.
	Thang discloses generate information of a node object-tree corresponding to the global configuration information; and determining the information of the node object-tree as the display parameters (paragraphs 0040 and 0041, i.e. The DOM [ document object model]
information may include identification of one or more objects corresponding to the displayed content
and/or one or more relationships between the objects and computing languages in a tree structure where
each node of the tree represents an object representing part of the application code. When an object is acted upon in the tree, corresponding changes may be reflected in the display of content of the
application).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have incorporated the teachings of Thang into D1 and Hu, where
 Thang provides Applications may be downloaded and/or accessed by a device having a display, and content associated with the applications may be displayed in order to provide a better quality of service via improved technology to better assist in displayed content, see Thang paragraphs 0001, 0016, 0040 and 0041.
	Per claim 4, the combination discloses the information processing method according to claim 3,
wherein Thang discloses  obtaining the  target information by analyzing the display parameters, and
displaying the target information in the third party application comprises  (paragraph 0054, i.e. the node processing component 134 may identify node information stored by the third-party application storage/access component 128 and/or as determined by the third-party application interface component 138. The node processing component 134 may attempt to match or substantially match the identified object from the directive to a node associated with the application): obtaining the target information corresponding to nodes of the node object-tree (paragraph 0054, as addressed above) by traversing the node object-tree; and determining display position according to the target information in the third party
application, and displaying the target information in the display position (paragraphs 0062 and 0070, i.e.
When an object is acted upon in the tree, corresponding changes may be reflected in the display of
content of the application. One or more libraries associated with the API may be provided to allow one or
more actions to be taken with respect to the nodes in the DOM tree. Additionally, or alternatively, the
context data may be described as and/or be associated with metadata associated with the application
and identify and/or determine when an event occurs that corresponds to displayed content changing
and/or being updated. Examples of such an event may include initiating an application, a user interaction
with the content that causes the content to be updated, a refresh of the content, and/or time-
dependent changes to the displayed content).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have incorporated the teachings of Thang into D1 and Hu in order to provide a better quality of service via improved technology to better assist in displayed content as well as for changing content, see Thang, paragraphs 0003, 0054 and 0070.
Per claim 5, refer to the same rationale as explained in claim 4( also see Thang, paragraphs
0060, i.e. the content may be described in terms of nscies of a DOM tree, which may be utilized to
perform actions on the content. As described herein, objects may be displayed on the user device 202.
The objects may correspond to one or more nodes of the DOM tree of the application).
Per claim 13, refer to the same rationale as explained in claim 3(see paragraph 0121, for a
processor and non transitory memory).
Per claim 14, refer to the same rationale as explained in claim 4(see paragraph 0121, for a
processor and non transitory memory).
Per claim 15, refer to the same rationale as explained in claim 5(see paragraph 0121, for a
processor and non transitory memory).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH E DEAN, JR whose telephone number is (571)270-7116. The examiner can normally be reached Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar  can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH E DEAN, JR/Primary Examiner, Art Unit 2647